Citation Nr: 0630336	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  99-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 2002).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to DIC under 38 U.S.C.A. 
§ 1310 (West 2002).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946, and from October 1950 to August 1952.  The appellant in 
this matter is the veteran's surviving spouse.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

This appeal was previously before the Board in February 2001, 
at which time it issued a denial of the benefits sought on 
appeal, a decision that the United States Court of Appeals 
for Veterans Claims later vacated and remanded in August 
2001.   The Board then rendered a new decision on the matter 
in March 2003.  However, upon review of a May 2004 Joint 
Motion to Vacate and Remand (Joint Motion), the Court issued 
a concurrent Order for the same.  Thereafter, in October 
2004, the Board remanded the claims now listed on the title 
page of this decision for additional action, pursuant to the 
Court's Order.  As well, in that remand, the Board construed 
commentary contained in the Joint Motion as an informal 
request to reopen a claim for entitlement to DIC under 
38 U.S.C.A. § 1310 (West 2002).   

At this time, the issues on appeal are again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if any further action is 
required.


REMAND
With regard to the more recently developed matter of whether 
new and material evidence has been received to reopen a claim 
for DIC under 38 U.S.C.A. § 1310, the Board first observes 
that the RO initially addressed this issue in an April 2006 
supplemental statement of the case (SSOC).  And, upon review 
of an August 2006 filing from the appellant's attorney, the 
Board finds that this attorney adequately expressed his 
disagreement (on the appellant's behalf) with the initial 
decision in this matter (as contained in the April 2006 SSOC) 
so as to constitute an appropriate and timely filed notice of 
disagreement (NOD) to that unfavorable April 2006  
determination.  See 38 C.F.R. §§ 20.201, 20.301(a) (2006).  
It does not appear, however, that the RO then issued a 
subsequent SSOC to the appellant prior to transferring this 
appeal back to the Board. 

Accordingly, a remand is now required pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999) (where a claimant files an 
NOD and the RO has not issued a statement of the case, also 
known as an SOC, the matter must be remanded to the RO), in 
order to appropriately address the appellant's new and 
material evidence claim.  The Board further notes that, 
following receipt of the aforementioned SSOC, the appellant 
or her attorney must then submit a timely substantive appeal 
in order for the Board to have complete jurisdiction over 
this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.300 to 20.306 (2006).  Absent an NOD, an SOC (or, 
in this appeal, an SSOC), and a substantive appeal of record, 
the Board does not have such jurisdiction.  Bernard v. Brown, 
4 Vet. App. 384 (1994); see also Hazan v. Gober, 10 Vet. App. 
511 (1997).

The Board is also aware that as to this request to reopen 
(and as to the pending appeal for DIC under 38 U.S.C.A. 
§ 1151), the RO issued a letter in January 2005 to the 
appellant, in accordance with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2006).  The Board 
finds, however, that this letter does not appear to fully 
satisfy the VCAA's requirements.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires VA to notify a claimant of the 
evidence and information that is necessary to reopen a claim, 
and that VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Court further stated that the VCAA requires, in the context 
of a claim to reopen, that the Secretary of VA must look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The RO needs to provide such notice 
in this case. 

As well, the Court also recently released a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  (These requirements also appear 
to apply to claims for DIC under 38 U.S.C.A. § 1151, and to 
requests reopen claims for DIC under 38 U.S.C.A. § 1310.)  
The Board observes that for the pending appeal, the RO did 
not provide the appellant with notice of the type of evidence 
necessary to establish an effective date, in the event of an 
award of benefits for either claim.  (Via the death of the 
veteran, notice as to a proper disability rating, however, 
simply would not be necessary.)

Finally, in an August 2006 document submitted by the 
appellant's attorney, a request was made for the appellant 
and her attorney to participate in a Travel Board Hearing on 
this matter.  

Therefore, in order to give the appellant every consideration 
with respect to these claims, this appeal is REMANDED to the 
RO (via the AMC) for the following:

1.  The RO should send the appellant a 
corrective VCAA notice letter that: 

(a) for the May 2004 request to 
reopen the claim for DIC under 
38 U.S.C.A. § 1310, explains the 
meaning of both 'new' and 'material' 
evidence, and also describes the 
particular type(s) of evidence 
necessary to substantiate any 
service connection elements that 
were found to be insufficiently 
shown at the time of the prior final 
VA denial; and 

(b) for both issues, includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claims.

2.  After all action requested in 
conjunction with paragraph number 1 is 
complete, then the RO should readjudicate 
the request to reopen the claim for DIC 
under 38 U.S.C.A. § 1310 and provide the 
appellant and her attorney with an SSOC 
on this issue.  In this SSOC, the RO 
should advise the appellant of the laws 
and regulations pertinent to her claim, 
and apprise her of her appellate rights 
and responsibilities regarding the 
perfection of an appeal in this matter.

3.  After the action requested in 
paragraph number 2 is complete, and if 
the appellant duly perfects a substantive 
appeal on that matter, then the RO should 
certify this issue on appeal to the Board 
in accordance with current appellate 
procedures.

4.  After the actions requested in 
paragraphs 1, 2, and 3, are complete (to 
the extent possible), then the RO should 
schedule the appellant for a Travel Board 
Hearing, to be held at the RO in 
accordance with applicable procedures, 
and to address all matters then 
appropriately on appeal to the Board.  
The RO should provide the appellant and 
her attorney with appropriate notice as 
to the time and place to report for this 
hearing.

5.  After all of the above action is 
complete to the extent possible, then the 
RO should return all matters on appeal to 
the RO in accordance with current 
procedures.  

The purposes of this REMAND are to ensure due process and to 
conduct additional evidentiary development, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument she 
desires to have considered in connection with this appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant, however, until she is so 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order, and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

